COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judge Annunziata and
          Senior Judge Duff
Argued at Alexandria, Virginia


JEROME D. ROBINSON
                                            MEMORANDUM OPINION * BY
v.   Record No. 0745-99-4                    JUDGE CHARLES H. DUFF
                                                  MAY 9, 2000
COMMONWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                         F. Bruce Bach, Judge

           Elwood Earl Sanders, Jr., Appellate Defender
           (Public Defender Commission, on briefs), for
           appellant.

           Leah A. Darron, Assistant Attorney General
           (Mark L. Earley, Attorney General, on brief),
           for appellee.


     Appellant was convicted of distribution of cocaine and

possession of a firearm while in possession of cocaine.      Appellant

argues that the trial court erroneously admitted into evidence a

hearsay statement from a confidential informant that indicated the

cocaine came from appellant.    We disagree and affirm his

convictions.

                               BACKGROUND

     Detective J.G. Sterling arranged a cocaine transaction with

appellant through a confidential informant.    The informant and


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
appellant engaged in a conversation, and the informant returned to

Sterling's car.   The informant handed Sterling a clear plastic bag

that contained crack cocaine and said, "Hey, here, he wants me to

give you this."   At appellant's trial, this statement by the

informant was admitted into evidence through Sterling's testimony.

Appellant testified that he was just a cocaine user and an

acquaintance of the informant.    Appellant also denied selling the

cocaine to Sterling.

                    ADMISSIBILITY OF THE STATEMENT

     Appellant argues that the informant's statement was hearsay

and improperly admitted into evidence.   Appellant contends that

there was a serious credibility issue for the jury and the

informant's credibility could not be challenged because he did not

testify.

     Assuming without deciding that the statement was inadmissible

hearsay, any error was harmless.    "Even though testimony is

objectionable as hearsay, its admission is harmless error when the

content of the extra-judicial declaration is clearly established

by other competent evidence."    Schindel v. Commonwealth, 219 Va.
814, 817, 252 S.E.2d 302, 304 (1979) (citation omitted).

     The hearsay statement showed that appellant was offering the

cocaine for distribution.   This fact was proved by other

testimony.   Sterling testified that after receiving the cocaine

from the informant, he weighed it and said that it was "way

light."    Sterling threw the cocaine on the floor of his car and

                                 - 2 -
said that he was "here to buy an ounce of crack cocaine."

Appellant entered Sterling's car and picked up the cocaine.

Appellant said that he wanted to see the cocaine weighed, and

Sterling and appellant discussed the weight of the cocaine.

Appellant then told Sterling that he needed $400 for the cocaine,

and Sterling paid appellant.   Appellant also told Sterling that

Sterling could come back for more cocaine because the informant

knew how to get in touch with him.     Appellant's statements to

Sterling established that appellant distributed the cocaine.

Accordingly, appellant's convictions for distribution of cocaine

and possession of a firearm while in possession of cocaine are

affirmed.

                                                            Affirmed.




                               - 3 -